Citation Nr: 0811006	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-35 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for residuals of right knee derangement, right tibial 
plateau fracture.   



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1982, 
with periods of active duty for training including those in 
August 1997 and January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In March 2007, the RO adjudicated other issues.  A timely 
notice of disagreement with that decision is not of record, 
so the Board does not have appellate jurisdiction of those 
issues.  

The veteran has testified that she is unemployed due to her 
service-connected knee disability.  A claim for a total 
disability rating based on individual unemployability has not 
been adjudicated by the RO.  The matter is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case arises from an initial claim for service 
connection, received in June 2004.  In October 2004, the 
veteran was notified of the evidence needed to substantiate 
the claim for service connection.  The service connection 
claim was substantiated and a March 2005 RO decision granted 
service connection, rating the disability at 100 percent from 
February 2004 and at 10 percent from April 2004, under 
diagnostic codes 5003 (degenerative arthritis) and 5257 
(other knee impairment).  The veteran submitted a timely 
notice of disagreement, and in September 2005, a statement of 
the case was issued, containing the rating criteria for 
diagnostic codes 5010 (traumatic arthritis) and 5257.  The 
veteran's substantive appeal was received in October 2005 and 
she testified before a decision review officer (DRO) at the 
RO in March 2006.  In a December 2006 DRO decision the rating 
was increased to 30 percent, under diagnostic codes 5003, 
5257, from April 2004.  A supplemental statement of the case 
(SSOC), of the same date, gave the veteran the criteria for 
diagnostic code 5262.  That code provides knee ratings up to 
30 percent based on malunion and knee disability, with a 
higher rating, 40 percent available for a nonunion, with 
loose motion, requiring a brace.  The veteran was examined in 
January 2007.  Another notice letter was sent in May 2007.  
There was no further readjudication of the claim after the 
veteran was provided the Code 5262 criteria in the December 
2006 SSOC.  

In addition to diagnostic code 5262, ratings in excess of 30 
percent can be had under diagnostic code 5255 (covering knee 
disability due to impairment of the femur), diagnostic code 
5256 (covering ankylosis), and diagnostic code 5261 (for 
limitation of extension).  Code 5261 is particularly 
significant in this case because the evidence repeatedly 
shows a loss of extension.  Nevertheless, the veteran has not 
been notified as to any of these rating criteria.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the statute (38 U.S.C.A. 
§ 5103) requires the agency of original jurisdiction (AOJ) to 
notify the veteran of the rating criteria that would 
substantiate her claim.  See Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).  

The Court held that VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation," such 
as a SSOC.  Rather, such notice errors may instead be cured 
by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
appropriate notice letter followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  As 
noted above, in this case, the veteran was given the 
questionably applicable rating criteria for nonunion, but 
there was no subsequent readjudication.  Thus, the notice 
defect was not cured.  Under these circumstances, the law 
requires that the veteran be sent an appropriate notice 
letter to cure the notice defect, followed by readjudication 
of her claim.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the 
veteran should be provided with the 
rating criteria for diagnostic codes 
5255, 5256, 5261, and 5262, in accordance 
with the ruling in Vazquez-Flores.  

2.  After allowing an appropriate time 
for response to the notice letter, the 
AMC should readjudicate the claim.  If 
the decision remains adverse to the 
veteran, she should be sent a SSOC and 
afforded an appropriate period of time 
should be allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



